Citation Nr: 1751817	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome.

2.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Jackson, Mississippi.

In May 2016, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

The Board has broadened and recharacterized the service connection claim for right knee patellofemoral syndrome to a service connection claim for a right knee disability, to include patellofemoral syndrome.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).  Likewise, the Board has broadened and recharacterized the service connection claim for left knee patellofemoral syndrome to a service connection claim for a left knee disability, to include patellofemoral syndrome.  Id.

In July 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his claimed right and left knee disabilities first manifested in service due to the physical rigors of service.  See August 2012 VA Form 9; see generally May 2016 Board Hearing Transcript.

More specifically, the Veteran testified at a May 2016 Board videoconference hearing that he began having knee pain the last year in service.  May 2016 Board Hearing Transcript at 2.  His military occupational specialty was as an assault amphibious vehicle crewmember.  Id.; DD Form 214.  As such, he was getting in and out of vehicles in full gear.  He recalled seeking medical attention in service for his knee pain while receiving treatment for his foot.  May 2016 Board Hearing Transcript at 3.  At that time, the treatment provider told him the medication he was taking for his foot pain would also help with the knee pain.  

Although the Veteran denied undergoing a VA examination with respect to these claims during the May 2016 Board videoconference hearing, he was in fact afforded a VA examination in September 2010.  Id.; see also September 2010 Internal Medicine VA Examination Report.  At that time, he underwent a general medical examination addressing each of the service connection claims raised in his September 2010 Pre-Discharge Compensation Claim form. 

During the September 2010 VA examination, the Veteran relayed that he has been diagnosed with bilateral patellofemoral pain syndrome.  However, he did not indicate who rendered such a diagnosis or when.  He attributed this diagnosis to the frequent running that was required in service.  He described the pain as intermittent.  It occurred approximately four times per week and lasted approximately six hours.  The pain was accompanied by weakness, stiffness, swelling, lack of endurance, deformity, and tenderness.  

Upon physical examination, the VA examiner found no evidence of any abnormalities.  Furthermore, diagnostic testing revealed no significant findings with respect to either knee.  Id.; September 2010 Radiology report (noted with respect to both knees that the bony alignment was normal; there was no evidence of facture or other structural abnormalities; there was no evidence of spurs or erosion; the articular surfaces were smooth; the joint spaces were normal; and the patella were intact and in normal position).  In the end, the VA examiner indicated a diagnosis of bilateral knee strain, which was resolved.  See September 2010 Internal Medicine VA Examination Report.  Thus, there was no current disability for VA compensation purposes for either of these claims based on the VA examination.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez -Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (holding that pain alone is not a disability).  

However, in July 2016, the Board remanded this matter to obtain the Veteran's VA treatment records.  See July 2016 Board Decision.  In accordance with the Board's remand directives, these records were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

A review of the Veteran's VA treatment records reveals that his complaints of bilateral knee pain have persisted following the September 2010 VA examination.  Notably, while a February 2012 VA Primary Care Evaluation and Management Note simply logged an impression of knee arthralgia, a subsequent August 2012 VA Primary Care Evaluation and Management Note documented impressions of knee arthralgia and traumatic arthritis and indicated a request for imaging studies of the bilateral knees would be submitted.  It is unclear whether an imaging study was in fact obtained, as it appears there are no imaging studies among his later VA treatment records.  Nonetheless, the Board notes a March 2015 VA Primary Care Evaluation and Management Note continued to record similar diagnoses; degenerative arthritis and chronic knee pain. 

The Veteran's VA treatment records suggest that he may have a current disability beyond general bilateral knee pain.  For this reason, the Board finds another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed right and left knee disabilities.  

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a knee condition. 

b. Reconcile all prior diagnoses of a knee condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each currently or previously diagnosed knee condition, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

d. In rendering an opinion, the examiner should discuss his lay statements in the August 2012 VA Form 9, the September 2010 Internal Medicine VA Examination Report, and his testimony during the May 2016 Board videoconference hearing that his claimed right and left knee disabilities first manifested in service due to the physical rigors of service; getting in and out of vehicles in full gear; running, etc.

2. Once the above request has been completed to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




